Citation Nr: 9914361	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  98-07 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for neurocardiogenic 
syncopal episodes.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's mother


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel




INTRODUCTION

The veteran's DD Form 214 shows active service from July 1985 
to December 1988.  However, this document also reports over 
three years of prior active service and over two years of 
prior inactive service.  Additionally, the veteran has 
testified that his actual date of retirement from service was 
in 1991, and that he was on temporary disability retirement 
until 1990.  This is supported by a June 1990 statement from 
the United States Army, which reflects that the veteran was 
placed on the Temporary Disability Retired List in December 
1988, and that in June 1990 he was removed from this list and 
was permanently retired in his current grade of rank.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which denied the claim as not well-
grounded.  The RO also denied service connection for a 
lumbosacral spine condition with postoperative residuals by 
that same decision.  However, the veteran's Notice of 
Disagreement and Substantive Appeal only addressed the 
neurocardiogenic syncopal episodes.  See 38 C.F.R. §§ 20.200-
20.202 (1998).  Thus, this is the only issue over which the 
Board has jurisdiction.  

The veteran provided testimony at a personal hearing before 
the undersigned Board Member in March 1999, a transcript of 
which is of record.


FINDING OF FACT

No competent medical evidence is on file that relates the 
veteran's neurocardio-genic syncopal episodes to his military 
service.


CONCLUSION OF LAW

The claim of entitlement to service connection for 
neurocardiogenic syncopal episodes is not well-grounded.  38 
U.S.C.A. § 5107(a) (West 1991)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background.  The evidence on file shows that the veteran is 
service-connected for presenile dementia, evaluated as 100 
percent disabling; limitation of motion of the right hip, 
evaluated as 10 percent disabling; and residuals, laparotomy 
and debridement, right abdominal wall due to history of 
ruptured appendix, currently evaluated as 20 percent 
disabling.  Service connection was granted for these 
disabilities by a March 1989 rating decision.  Additionally, 
the veteran has been found incompetent for VA purposes, 
although a January 1999 statement from the veteran's treating 
physician recommended that he become his own payee on a trial 
basis of six (6) months.  

The veteran's heart was clinically evaluated as normal on in-
service examinations conducted in October 1979 and August 
1984.  Furthermore, the service medical records show no 
treatment for heart problems during the veteran's military 
service.  Moreover, the records show no diagnosis of or 
treatment for neurocardiogenic syncopal episodes during 
service.  It is noted that the veteran did undergo multiple 
surgeries for a ruptured appendix beginning in May 1987.  A 
July 1988 medical report diagnosed presenile dementia not 
otherwise specified, chronic, moderate, manifested by sudden 
onset of global deficits (before age 65) in attention, short 
and long term memory, and difficulty in making future plans, 
especially those relating to job and family problems.  The 
date of onset was listed as May 1987.  Also, it was opined 
that these disturbances appeared to substantially interfere 
with the veteran's ability to work and with his interpersonal 
relationships.  Accordingly, he was referred to the Medical 
Evaluation and Physical Evaluation Boards as it was felt he 
had displayed a disqualifying defect under military 
regulations.

The evidence on file shows that the veteran underwent an 
exploratory laparotomy and wound debridement at the Wright 
Patterson Medical Center in January 1989.

An August 1989 VA compensation and pension examination is on 
file, but no pertinent findings were made regarding the 
veteran's heart or neurocardiogenic syncopal episodes.  A 
chest X-ray taken at this time showed that the lungs were 
clear, and that the heart and great vessels appeared normal.  
Overall, there was no significant change since the previous 
study of May 1987.  Diagnostic impression was no active 
disease in the chest.

A VA hospitalization report is on file for hospitalization 
that occurred from April to May 1991.  These records show 
that the veteran was seen in the emergency room with 
complaints of chest pain, lightheadedness, and shortness of 
breath.  However, it was believed he had less than a 10 
percent probability of coronary artery disease.  A "2D 
echo" was ordered, the results of which were interpreted as 
normal.  The veteran was also treated for back problems, and 
underwent an L4-5 diskectomy.  Following this surgery, it was 
noted that while sitting in a chair he reported that he 
"felt funny," and then, per nurse's report, became 
unresponsive, apneic, and without pulses.  Cardiopulmonary 
resuscitation was begun and Narcan given, and "although [the 
veteran] had spontaneous return to a normal rhythm, 
spontaneous respirations and a systolic blood pressure of 120 
mg of Mercury before the Narcan was given.  A head computed 
tomography scan was conducted, the results of which were 
interpreted as normal, and he was ruled out for myocardial 
infarction as well.  

An April 1993 hospitalization report is on file from 
Fitzsimons Army Medical Center which shows treatment for low 
back pain with bilateral leg pain.  No pertinent findings 
were made regarding the veteran's neurocardiogenic syncopal 
episodes.  

Also on file is a hospitalization report from the Scott Air 
Force Base Medical Center for the period from March to April 
1994.  This report reflects that the veteran initially 
experienced a fall in March 1994.  At that time he complained 
of temporal headache, photophobia, questionable memory loss, 
and blurred vision after the fall.  He also had an unsteady 
gait which required assistance.  The veteran fell out of bed 
later that same day, and sustained a midline forehead 
laceration which required closure.  In the emergency 
department he was noted to have bradycardia down to a rate of 
31 beats per minute with significant six (6) second sinus 
pause, but was reportedly asymptomatic.  His heart rate 
responded rapidly to 1 mg of Atropine IV.  Furthermore, the 
veteran was without any recorded history of hypertension, 
coronary artery disease, or hyperlipidemia, but he did have a 
family history of coronary artery disease and diabetes.  The 
veteran was found on the floor and noted to be apneic and 
blue by the tech who discovered him.  Oxygen was applied and 
he responded promptly.  This was followed by a one to two 
minute episode of the whole body shaking without bowel or 
bladder incontinence or tongue biting.  During this time, the 
veteran responded to verbal commands.  Additionally, the 
veteran's wife related a history of five episodes of loss of 
consciousness while sitting or standing during 1994.  It was 
further noted that the veteran underwent an echocardiogram in 
March 1994 which revealed normal left ventricular systolic 
function with no regional wall motion abnormalities detected.  
Moreover, all cardiac valves were noted to be normal without 
any regurgitation and insufficiency.  Right ventricular 
systolic function, right atrial and left atrial sizes and 
function were normal.  Further, a tilt table test was 
performed that same month, initially at baseline and then 
with Isoproterenol provocation at 4 micrograms per minute 
infusion.  It was noted that during this tilt table test the 
veteran's heart rate decreased to 50 with blood pressures 60 
systolic after 4 minutes in the head upright position.  The 
veteran developed nausea, weakness, and then experienced loss 
of consciousness.  During this hospitalization, a CT scan of 
the head was performed without IV contrast which revealed no 
blood, masses, or midline shifts present.  An EEG done in 
March 1994 was negative for any focal seizure activities.  
Based on the foregoing, it was determined that the veteran 
had a neurocardiogenic syncopal episode.  Accordingly, in 
April 1994, an intramedics "Cosmos II DDD RMO" pacemaker 
was placed without complication and the veteran was 
subsequently discontinued on Atenol 50 mg daily.

VA medical records dated in April 1994 noted that the veteran 
was status post "COSMOS II DDD" pacemaker placement.  
Neurocardiogenic syncope was also noted.  Moreover, this 
record stated that "HUT" table was positive with 
Isoproterenol manifested by bradycardia and syncope.  These 
records contain no other pertinent findings regarding the 
veteran's heart or neurocardiogenic syncopal episodes.  

In May 1997, a claim was submitted on behalf of the veteran 
for entitlement to service connection for a heart condition, 
and a back condition.  The RO subsequently sent a development 
letter to the veteran in August 1997, requesting that he 
identify all treatment from the date of discharge to the 
present for his back and heart conditions.  The veteran 
responded with a VA Form 21-4142, Authorization and Consent 
to Release Information to VA, in which he identified 
treatment at Scott Air For Base, Fort Knox, Wright Patterson 
Air Force Base, and "Richard L. Roudebush VA."

The veteran underwent a VA examination for diseases of the 
heart in August 1997.  The examiner noted the veteran's 
history of recurrent syncopal episodes, etiology uncertain 
(brady-arrhythmia and status post cranial injury).  
Cardiovascular examination revealed a blood pressure of 
130/70, with heart rate of 64, regular, and respiratory rate 
of 12.  The examiner noted that a pacemaker was in place on 
the left side.  Moreover, the examiner found normal cardiac 
size, normal sinus rate, normal heart sounds without gallop 
or murmur.  Diagnoses included status post pacemaker implant 
for recurrent syncopal episodes, presumably neurocardiogenic 
in origin, and brady-arrhythmia.

The veteran underwent a VA examination for arrhythmias in 
December 1997.  Regarding the veteran's medical history, the 
examiner noted that the veteran was status-post laminectomy 
and diskectomy in 1991 for residuals of traumatic injury 
following a faulty parachute landing.  He was also status 
post pacemaker implant in 1994 for recurrent syncopal 
episodes with neurocardiogenic syncope documented at that 
time.  By report, there had been few brief episodes of non-
sustained ventricular tachycardia referred to in the record, 
but the examiner noted that these records were unavailable to 
him at that time.  The examiner also summarized the findings 
of the March to April 1994 hospitalization report from Scott 
Air Force Base in detail.  Based on the foregoing, the 
examiner opined that

[t]his phenomenon and neuro-cardiogenic 
syncope leading to symptomatic 
bradyarrhythmia [was] extremely common in 
this age group, and [was] seen without 
any well documented correlation to 
organic brain syndrome or post-traumatic 
brain injury.  Further history from the 
[veteran] suggest that in fact these 
episodes of syncope preceded his brain 
injury.

While I cannot exclude the possibility 
that the closed head injury which he may 
have suffered in the past could be 
related to the onset of neuro-cardiogenic 
syncopal symptoms, I can with certainty 
say that it is much more likely that this 
problem coincidentally manifested after 
the brain trauma.  To the best of my 
knowledge there is no well described 
phenomenon of neuro-cardiogenic syncope 
arising after closed head injury such as 
this gentleman claims.  

The examiner's diagnostic impressions included 
neurocardiogenic syncope requiring Atenolol therapy as well 
as implanted dual chamber pacemaker, closed head injury, and 
lower back injury.

In a January 1998 rating decision, the RO denied the claim of 
service connection for neurocardiogenic syncopal episodes as 
not well-grounded.  It is noted that the RO summarized the 
evidence on file in support of this decision, including the 
fact that the service medical records showed no findings 
regarding the claimed disability, and the opinion of the 
December 1997 VA examiner.  

The veteran's Notice of Disagreement was received in April 
1998, and a Statement of the Case was issued later that same 
month.  In his May 1998 Substantive Appeal, the veteran 
contended that he was informed his neurocardiogenic syncopal 
episodes were due to brain damage telling his heart to slow 
down too much.  Therefore, he asserted that his heart 
problems and fainting spells were due to the brain damage he 
sustained during service.  

In an August 1998 statement, the veteran's accredited 
representative noted that the veteran was service connected 
for pre-senile dementia secondary to status post surgical 
incidents in active military service during 1987.  Further, 
records failed to show that he had any type of heart disorder 
before these incidents, but in 1994 he developed 
neurocardiogenic syncopal disorder severe enough to require 
the placement of a pacemaker.  Moreover, the representative 
noted that the December 1997 VA examiner had stated that he 
could not exclude the possibility that the closed head injury 
could be related to the onset of the neurocardiogenic 
syncopal episodes.  Therefore, the representative contended 
that the requirements for a well-grounded claim had been 
satisfied.  

At his March 1999 personal hearing, the veteran testified 
that he experienced fainting spells during service, and had 
been consistently treated for these episodes following 
discharge.  Further, he testified that his neurocardiogenic 
syncopal episodes were also manifest by an irregular heart 
rhythm.  It was contended that the condition may have been 
caused by a head injury the veteran had sustained, or due to 
being over medicated for his various physical problems, or 
due to lack of oxygen during his past surgeries.  The veteran 
also testified that several doctors had related his disorder 
to his brain trauma during service.  Specifically, he 
testified that these doctors informed him that his disorder 
was the result of a condition involving his brain and heart.  
The doctors reportedly told him that his heart and brain 
could not read each other.  As a result, his heart would do 
one thing, and his brain another, and they would read each 
other incorrectly.  The veteran referred to this condition as 
a "regulator."  The veteran's mother confirmed that he had 
fainting spells during active duty, and that he continued to 
have periodic fainting spells and irregular heart problems 
after discharge.  Both the veteran and his mother testified 
that in addition to treatment at the VA Medical Center in 
Indianapolis, Indiana, the veteran had also been treated at 
the Bedford Medical Regional Center.  The veteran also 
indicated past medical treatment at Fort Knox.  Additionally, 
the veteran's representative contended that the December 1997 
VA examiner's statement that he could not exclude the 
possibility that the closed head injury could be related to 
the onset of the neurocardiogenic syncopal episodes provided 
the necessary medical nexus evidence; it indicated a possible 
link between the current condition and the in-service 
incidents.


Legal Criteria.  Service connection for VA disability 
compensation purposes will be awarded to a veteran who served 
on active duty during a period of war, or during a post-1946 
peacetime period, for any disease or injury that was incurred 
in or aggravated by a veteran's active service or for certain 
diseases that were initially manifested, generally to a 
compensable degree of 10 percent or more, within a specified 
presumption period after separation from service.  This 
presumption period is generally within the first post-service 
year.  See 38 U.S.C.A. §§ 1110, 1112(a), 1116, 1131, 1133(a), 
1137; 38 C.F.R. §§ 3.303(a), 3.306, 3.307 (1998).  Evidence 
of continuity of symptomatology from the time of service 
until the present is required where the chronicity of a 
condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d) (1998).

The threshold question that must be resolved is whether the 
veteran has presented evidence of a well-grounded claim.  A 
well-grounded claim is a plausible claim that is meritorious 
on its own or capable of substantiation.  An allegation that 
a disorder is service connected is not sufficient; the 
veteran must submit evidence in support of a claim that would 
"justify a belief by a fair and impartial individual that 
the claim is plausible."  See 38 U.S.C.A. § 5107(a) (West 
1991); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  The quality 
and quantity of the evidence required to meet this statutory 
burden of necessity will depend upon the issue presented by 
the claim.  Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).

In order for a claim to be well-grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); evidence of incurrence or aggravation of 
a disease or injury in service (lay or medical evidence); and 
evidence of a nexus between the in-service injury or disease 
and the current disability (medical evidence).  Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).

In addition to the general standard set forth in Caluza v. 
Brown, chronicity and continuity standards can also 
establish a well-grounded claim.  Savage v. Gober, 10 Vet. 
App. 488 (1997).  The chronicity standard is established by 
competent evidence of the existence of a chronic disease in 
service or during an applicable presumption period; and 
present manifestations of the same chronic disease.  The 
continuity standard is established by medical evidence of a 
current disability; evidence that the disability was noted 
in service or during a presumption period; evidence of post-
service continuity of symptomatology; and medical, or in 
some circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  
This type of lay evidence, for purposes of well 
groundedness, will be presumed credible when it involves 
visible symptomatology that is not inherently incredible or 
beyond the competence of a lay person to observe.  Savage, 
supra.

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence is 
necessary to establish a well-grounded claim.  Lay assertions 
of medical causation or a medical diagnosis cannot constitute 
evidence to render a claim well-grounded.  Grottveit, 5 Vet. 
App. at 93.


Analysis.  For definitional purposes only, the Board notes 
that cardiogenic is defined as of cardiac origin.  STEDMAN'S 
MEDICAL DICTIONARY 281 (26th Edition 1995).  Neurocardiac 
means relating to the nerve supply of the heart, or relating 
to a cardiac neurosis.  STEDMAN'S MEDICAL DICTIONARY 1200.  
Syncopal is relating to syncope, and cardiac syncope is 
fainting with unconsciousness of any cardiac cause.  
STEDMAN'S MEDICAL DICTIONARY 1720.

In the instant case, the Board finds that the veteran has not 
submitted a well-grounded claim of entitlement to service 
connection for neurocardiogenic syncopal episodes.  The 
medical evidence does show a current diagnosis of 
neurocardiogenic syncopal episodes.  The veteran and his 
mother have testified that he experienced fainting spells 
during his period of active duty, the credibility of which is 
presumed for the purpose of determining whether the claim is 
well-grounded.  King v. Brown, 5 Vet. App. 19, 21 (1993).  
However, the Board finds that the record does not contain a 
competent medical nexus opinion which relates the veteran's 
neurocardio-genic syncopal episodes to his period of military 
service.

The Board notes that the veteran and his mother have reported 
continuity of symptomatology of fainting spells since his 
discharge from active duty.  However, in Savage, supra, the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") held that where the 
disability is of the type as to which lay observation is not 
competent to identify its existence, medical evidence, and 
not simply a showing of continuity of symptoms, is needed to 
provide a nexus between the veteran's in-service symptoms and 
the currently diagnosed disabilities.  Here, the Board finds 
that medical evidence is necessary to determine whether these 
fainting spells were neurocardiogenic syncopal episodes as 
this is clearly an internal condition not subject to lay 
observation.

At his March 1999 hearing, several theories were advanced as 
to the possible cause of the syncopal episodes.  For example, 
it was contended that the episodes may have been caused by a 
head injury, or by being over medicated, or by brain damage 
due to lack of oxygen during his various surgeries.  With 
respect to these contentions, the Board notes that the Court 
has consistently held that determinations of medical 
causation must be made by a qualified medical professional in 
order to have probative value.  Grottveit, 5 Vet. App. at 93; 
Caluza at 504.  No such opinion is on file.

It has been contended that the December 1997 VA examiner 
provided the requisite medical nexus opinion by his statement 
that he could not exclude the possibility that the closed 
head injury which the veteran may have suffered in the past 
could be related to the onset of neurocardiogenic syncopal 
symptoms.  However, the Board notes that the Court has found 
that purely speculative medical opinions do not provide the 
degree of certainty required for medical nexus evidence.  See 
Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Obert v. 
Brown, 5 Vet. App. 30, 33 (1993); Bostain v. West, 11 Vet. 
App. 124, 127 (1998).  Granted, the Court has acknowledged 
that word parsing in other medical nexus cases may have 
created an unclear picture for ascertaining what constitutes 
sufficient evidence to satisfy the medical nexus requirement.  
Hicks v. West, 12 Vet. App. 86, 90 (1998).  However, the 
Court has made it clear that what is sufficient for competent 
medical nexus evidence depends on the specific facts of the 
case.  Bloom v. West, 12 Vet. App. 185 (1999) (the truth of 
the matter is that no template is possible that will apply to 
the almost infinite number of fact situations that can arise.  
What is speculative in one context might be less so in 
another.)

In the instant case, the Board finds that the contention that 
the VA examiner's statement provides the requisite medical 
nexus is incorrect given the context of the opinion.  As 
stated above, the examiner went on to state the following:

I can with certainty say that it is much 
more likely that this problem 
coincidentally manifested after the brain 
trauma.  To the best of my knowledge 
there is no well described phenomenon of 
neuro-cardiogenic syncope arising after 
closed head injury such as this gentleman 
claims.  

He also stated that this condition was seen "without any 
well documented correlation to organic brain syndrome or 
post-traumatic brain injury."  In short, the examiner did 
not believe that the veteran's neurocardiogenic syncopal 
episodes were caused by a head injury.  Thus, the examiner's 
own conclusion shows that he believed that the possibility 
was remote or only speculative.  The Board notes that the 
examiner's opinion is the only competent medical evidence to 
address the etiology of the veteran's neurocardiogenic 
syncopal episodes.  The Board cannot substitute its own 
unsubstantiated opinion for that of a competent medical 
professional.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  Consequently, the Board must conclude that the 
veteran is not entitled to a grant of service connection for 
his claim.

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S.Ct. 2348 (1998), the 
Federal Circuit upheld the Court's interpretation of 38 
U.S.C.A. § 5107(a) and held that VA has no duty to assist the 
claimant in the absence of a well-grounded claim.  However, 
where an application for benefits is not complete and VA is 
on notice through a veteran's assertion of hearsay medical 
evidence that may complete the application, VA has an 
obligation under 38 U.S.C.A. § 5103(a) to inform the veteran 
of the evidence necessary to complete his application.  
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995).  

In the instant case, the Board finds that the RO has advised 
the veteran of the evidence necessary to establish a well 
grounded claim.  Although testimony was presented at the 
March 1999 hearing that the veteran had also received 
additional medical treatment at the Bedford Regional Medical 
Center and Fort Knox, the veteran did not indicate that any 
doctor at either facility had related his fainting spells to 
service or to a service-connected disability.  VA has no 
obligation to seek evidence which is plainly not relevant, or 
plainly cumulative of evidence already of record.  Marciniak 
v. Brown, 10 Vet. App. 198, 202 (1997); Meyer v. Brown, 9 
Vet. App. 425, 430 (1996); see also McKnight v. Brown, 131 
F.3d 1483 (Fed.Cir. 1997).  The veteran also contended that 
several doctors at Scott Air Force Base related his condition 
to his brain trauma.  However, this is not reflected in the 
medical records from that facility.  More importantly, the 
veteran's subsequent testimony indicates that the doctors 
were only explaining the nature of his neurocardiogenic 
syncopal episodes.  His testimony does not indicate that they 
actually related the condition to service or a service-
connected disability.  Therefore, the Board finds that the 
veteran has not indicated the existence of any post service 
medical evidence that has not already been obtained or 
requested that would well ground his claims.

For the reasons stated above, the Board finds that the 
veteran's claim is not well-grounded, and, thus, must be 
denied.  Moreover, since the veteran has not submitted the 
evidence necessary for a well-grounded claim, a weighing of 
the merits of the claim is not warranted, and the reasonable 
doubt doctrine is not for application.  See generally Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for neurocardiogenic 
syncopal episodes is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

